Citation Nr: 1760292	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-20 598		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and the evidence is in equipoise on whether it is related to service.

2.  The Veteran has a current diagnosis of tinnitus, and the evidence is in equipoise on whether it is related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1955 to February 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for the claimed disabilities.

The Veteran testified at a videoconference hearing before the undersigned in October 2017, and a transcript of that hearing is of record.

Service connection for hearing loss and tinnitus

The Veteran contends that his hearing loss is due to noise exposure to jet engines and other aircraft while in service.  He asserts that he has had hearing loss and tinnitus since service, and that his post-service civilian jobs did not expose him to high noise levels.  See the March 2013 notice of disagreement; October 2017 Board hearing transcript.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

The Board concludes that, in resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss and tinnitus are due to or related to service.  

The Board first finds that the Veteran is competent to describe being exposed to loud noises, such as those caused by jet engines.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD Form 214 shows that he was an airplane and engine mechanic in the Air Force.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board next finds that the Veteran has current bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  In February 2013, the Veteran underwent a VA audiometric examination.  The examination report reflects the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
70
70
65
LEFT
20
45
75
80
80

The Veteran's speech recognition score using the Maryland CNC Test was 72 percent in the right ear and 60 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The Veteran submitted results of a May 2017 hearing test by a private clinician.  The report reflects the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
75
75
80
LEFT
30
50
75
80
80

As such, for VA purposes, the Veteran has a current bilateral hearing loss disability.  

The standard for measuring auditory thresholds changed as of October 1967, after the Veteran's period of active service.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  

In this case, the Veteran's service treatment records (STRs) indicate that in a June 1955 service enlistment examination, the Veteran's hearing was measured as 15/15 bilaterally based on a whisper voice (WV) test.  

A hearing test conducted in June or July 1956, approximately one year into the Veteran's active service, indicates the following puretone thresholds, in decibels:

[In the charts below, the figures in parentheses represent ASA units, and are provided for data comparison purposes.] 




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (5)
25 (15)
30 (20)
--
40 (35)
LEFT
25 (10)
20 (10)
30 (20)
--
50 (45)

In a February 1959 discharge examination, the Veteran's hearing was 15/15 WV and 15/15 spoken voice (SV) bilaterally.  His puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (15)
25 (15)
25 (15)
--
20 (15)
LEFT
30 (15)
25 (15)
25 (15)
--
20 (15)

The Veteran has been generally consistent in his assertions that he has been suffering symptoms of hearing loss and tinnitus since active service.  See the March 2013 notice of disagreement, October 2017 Board hearing transcript.  In the October 2017 Board hearing, the Veteran testified that he first noticed the hearing loss in service and that it had gotten worse over the years.  He also stated that he first noticed tinnitus in service, although not continuously, which had also worsened over the years to the point that he currently heard a ringing noise constantly.  The Veteran asserted that he was not given hearing protection in service.  He also stated that he worked at a variety of jobs after separating from service, none of which exposed him to loud noises.    

The Veteran's spouse, M.B., testified in the Board hearing that she met the Veteran just as he was getting out of service, and that she noticed when they met that he had some trouble hearing.  She specifically noticed that although there was not as much television then, he watched it at a loud volume when they did watch it.  He also could not hear children very well, and she had to repeat herself a lot.  M.B. stated that the Veteran could have gotten hearing aids many years ago, but he did not want to.

The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature, and his spouse in competent to testify that she had to repeat herself and that the Veteran watched the television at a loud volume.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran and his spouse's statements are also found to be credible as they have been generally consistent and are confirmed by the circumstances of the Veteran's service.  As discussed above, the Veteran was an aircraft mechanic in the Air Force.  

The February 2013 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of the Veteran's military service because his STRs contained audiometric evidence that his hearing was normal upon discharge.  She also indicated that the tinnitus was less likely than not caused by or a result of military noise exposure because the Veteran's reported history placed the time of onset some years after his discharge.

The Board finds, however, given the in service audiograms reflecting some decreased hearing and due to the Veteran and his spouse's competent and credible testimony as to the continuity of his hearing loss and tinnitus since separation from service, application of the "benefit of the doubt" rule is warranted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that the VA examiner's opinion was offered without indication that the Veteran's service audiograms were converted to ASA units to ISO units.  As reflected above, such conversion reflects some degree of hearing loss that was noted during service.  However, under the "benefit of the doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted based on continuity of symptomatology since service.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.309.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Karl A. Kazmierczak, Attorney at Law


Department of Veterans Affairs


